              Case 2:20-cv-00696-RSL Document 4 Filed 12/02/20 Page 1 of 1




 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
     _______________________________________
 7                                          )
     HASSAN OSMAN,                          )
 8                                          )               No. C20-696RSL
                           Plaintiff,       )
 9              v.                          )
                                            )               ORDER TO SHOW CAUSE
10   LOCAL ATU-587,                         )
                                            )
11                         Defendant.       )
     _______________________________________)
12
                  This matter comes before the Court sua sponte. The Complaint in the above-
13
     captioned matter was filed on May 13, 2020. To date, service of the summons and complaint
14
     has not been made on defendant as required by Fed. R. Civ. P. 4(m). Plaintiff is hereby
15
     ORDERED to show cause why the complaint should not be dismissed. Plaintiff shall file a
16
     responsive brief no later than January 4, 2021. The Clerk of court shall note this Order to Show
17
     Cause on the Court’s calendar for January 8, 2021.
18
19                DATED this 2nd day of December, 2020.
20
21
22                                            A
                                              Robert S. Lasnik
23                                            United States District Judge
24
25
26

     ORDER TO SHOW CAUSE
